MEMORANDUM **
Mezbahur Rahman Khan, a native and citizen of Bangladesh, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an Immigration Judge’s (“IJ”) order denying his application for asylum, withholding of removal and voluntary departure. Pursuant to 8 U.S.C. § 1252, we have jurisdiction to review the denial of asylum and withholding of removal.
We conclude that substantial evidence supports the IJ’s determination that Khan failed to carry his burden of demonstrating either past persecution or a well founded fear of future persecution on account of his political activities on behalf of the Bangladesh National Party. See Kataria v. INS, 232 F.3d 1107, 1112 (9th Cir.2000) (“To prevail [on a petition for review], the applicant must show that the evidence not only supports, but compels the conclusion that the asylum decision was incorrect.”).
By failing to qualify for asylum, Khan necessarily fails to satisfy the more stringent standard for withholding of removal. See Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003).
Khan also contends that the BIA violated his rights to due process by affirming the decision of the IJ without opinion. This contention is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 848 (9th Cir.2003) (holding that the BIA’s streamlining procedure does not violate the Due Process Clause).
As well, Khan challenges the IJ’s denial of voluntary departure. We lack jurisdiction, however, to review denials of voluntary departure, including statutory eligibility for voluntary departure. See Tovar-Landin v. Ashcroft, 361 F.3d 1164, 1166 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.